DETAILED ACTION
This Office action is in response to the Amendment filed on 12/29/2020.
Claims 13-18 have been cancelled.
Claims 1-12 have been amended.
Claims 19-26 are newly added.
Claims 1-12 and 19-26 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 9-10 of Amendment’s Remarks, filed on 12/29/2020, with respect to Claims 1-12 and 19-26 have been fully considered and are persuasive.  Therefore, the 102 rejection of claims 1-18 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Gregg Jansen (Reg. No. 46,799) on 02/24/2021.  According to the Attorney’s telephonic discussion, Applicant agreed to amend Claims 1, 7, 12, 19, and 24-26 in order to place the application in condition for allowance.
The application has been amended as follows: 

1.    (Currently Amended) A method for determining a security policy, comprising:
receiving, by a session management network device, a session request from a mobile management network device;
determining, by the session management network device, a target security requirement based on a terminal device security requirement of a terminal device and an operator network security requirement of an operator network, the terminal device security requirement is obtained from a subscriber repository and the operator network security requirement is stored in the session management network device;
the determining the target security requirement based on the terminal device security requirement and the operator network security requirement comprising:
determining the target security requirement based on the terminal device security requirement when a terminal device security requirement priority of the terminal device is higher than an operator network security requirement priority of the operator network;

sending, by the session management network device, the security policy to a base station.
7.    (Currently Amended) A session management network device, the session management network device comprising:
a communications device configured to receive a session request from a mobility management network device; 
a hardware processor in communication with the communications device, the hardware processor configured to:
determine a target security requirement based on a terminal device security requirement of a terminal device and an operator network security requirement of an operator network, the terminal device security requirement is obtained from a subscriber repository and the operator network security requirement is stored in the session management network device;
the determining the target security requirement based on the terminal device security requirement and the operator network security requirement comprising:
than an operator network security requirement priority of the operator network;
determine a security policy based on the target security requirement, the security policy indicating whether integrity protection is required; and
the communications device configured to send the security policy to a base station.
12.    (Currently Amended) The session management network device according to claim 11, wherein the communications device is configured to send the security policy to a user equipment.
19.    (Currently Amended) A method for determining a security policy, comprising:
sending, by a mobility management network device, a session request to a session management network device;
receiving, by the session management network device, the session request from the mobility management network device;
determining, by the session management network device, a target security requirement based on a security requirement of a terminal device and a security requirement of an operator network, the security requirement of the terminal device is 
the determining the target security requirement based on a security requirement of a terminal device and a security requirement of an operator network comprising:
determining the target security requirement based on a security requirement of the terminal device when the priority of the security requirement of the terminal device is higher than the priority of the security requirement of the operator network;
determining, by the session management network device, a security policy based on the target security requirement, the security policy indicating whether integrity protection is required; and
sending, by the session management network device, the security policy to a base station.

24.    (Currently Amended) The system according to claim 23, wherein the target security requirement is configured to indicate whether encryption is required.

25.    (Currently Amended) The system according to claim 24, wherein the security policy is configured to indicate whether encryption is required.

system according to claim 25, wherein the target security requirement comprises a key length of a key and the security policy further comprises the key length of the key.
	
Allowable Subject Matter
Claims 1-12 and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of the last office action and the most recent response creates a clear record as to why the claims are now allowable and no further statement is necessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156.  The examiner can normally be reached on M-F: 7-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BAOTRAN N. TO
Primary Examiner
Art Unit 2435



	/BAOTRAN N TO/           Primary Examiner, Art Unit 2435